Citation Nr: 1823496	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or characterized.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the medical evidence of record indicates that the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded, as noted on the title page, consistent with Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  

The Veteran seeks service connection for an acquired psychiatric disorder, which the Veteran asserts is due to traumatic events he encountered while deployed to Iraq, Pakistan, and Qatar.  During service, the Veteran sought treatment for persistent insomnia and was diagnosed with adjustment disorder with anxiety and depressed mood in July 2007.  During the pendency of this appeal, VA medical records indicate that the Veteran has been diagnosed with PTSD, depression, and alcohol abuse.  

As noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.  In view of Clemons, all of the Veteran's psychiatric diagnoses of record are to be considered as part of the underlying claim, and thus, further adjudication is needed. 

The Veteran underwent a VA PTSD examination in April 2011.  Upon examination, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD under the CAPS (Clinician Administered PTSD Scale) diagnostic test.  The examiner remarked that he was unable to assign a diagnosis because test results indicated that the Veteran was feigning or over-reporting symptoms.  The examiner did not render an etiology opinion as to any other diagnoses of record, or otherwise comment on the Veteran's in-service mental health treatment and diagnosis of adjustment disorder.  The Board finds this examination to be inadequate because it failed to take into account the Veteran's full medical history, and it did not apply the correct diagnostic criteria for PTSD, which, at the time, was the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).   

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA examination is warranted to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability rendered during the course of the appeal is related to the Veteran's claimed in-service stressors or is otherwise attributable to the Veteran's active military service.  The examiner must evaluate the Veteran's psychiatric disorders applying the correct diagnostic criteria, DSM-5.     
      
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner and reviewed in full.  That review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.        

The examiner should set forth all currently diagnosed acquired psychiatric disorders.  Thereafter, the examiner is asked to provide an opinion with respect to the following: 

(a)  If the examiner finds that a diagnosis of PTSD is warranted, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is related to the Veteran's claimed in-service stressor(s), or otherwise related to any other in-service event?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any other currently diagnosed psychiatric disorder was incurred in or caused by the Veteran's active duty service?

In rendering the medical opinion, the examiner must discuss whether any currently diagnosed psychiatric disorder is related to the July 2007 diagnosis of adjustment disorder with anxiety and depressed mood during service.  The examiner is also asked to address, and attempt to reconcile, the medical opinion provided by the VA examiner in April 2011.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

2.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




